In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated May 11, 1981, which denied the petition. Judgment affirmed, without costs or disbursements. It is well settled that a writ of habeas corpus cannot be used to review claimed errors already passed on in an earlier appeal or issues which could have been raised on appeal but were not (People ex rel. Kaplan v Commissioner of Correction, 60 NY2d 648; People ex rel. Douglas v Vincent, 67 AD2d 587, affd 50 NY2d 901; see Titone, Federal Habeas Corpus — Understanding State Procedures, NYLJ, May 9, 1983, p 1, col 3). Accordingly, the Supreme Court did not err in denying the petition. Titone, J. P., Lazer, Thompson and Boyers, JJ., concur.